DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0123542 (“Kitayama”).
As to claims 1 and 2, Kitayama teaches a polyamine composition having general formula of –(NH-Y-NH-Z)- where Y and Z are aromatic hydrocarbon including heteroatoms. Kitayama teaches forming amines by a reductive polycondensation of a diamine and a dinitrile (claim 5). Kitayama teaches that the diamine may include diaminopyrimidines (claim 6). As such, Kitayama suggests a polymer having a structure of formula (1-2) where n is 0, and formula (2-A) where R2 and R3 are each hydrogen, and where the structure of (1-2) and (2-A) are directly bonded. 
While the group X is not exemplified, Kitayama teaches that the dinitrile includes examples including aromatic heterocycles (see claim 8, for example 2,4-dicyanoimidazole, 2,3-dicyanopyridine), which meet the recitation that X is a 3 to 10 membered heterocyclic group. In addition, Kitayama teaches the nitrile may be cyclohexanedinitriles (claim 8), which meet formula (2-2) where R10 and R11 are a single bond, Rb is a 6-membered bivalent alicyclic hydrocarbon, and y and f are 0. Kitayama also lists 4-azaheptanedinitrile, which meets formula (2-3) where h is 1, R12 is hydrogen, R13 and R14 are each linear 3-carbon hydrocarbon groups, and g is 1. Claim 8 of Kitayama also recites 3-oxoglutaronitrile, which meets formula (2-4) where I is 1, R15 and R16 are 1 carbon hydrocarbon groups, and j is 1.
Thus, while not exemplified, the use of a monomer to produce a polymer of formula (1-2) and formula (2-A) is an obvious modification of the monomers disclosed by Kitayama.
As to claim 3, Kitayama teaches molecular weights within the recited range (para. 0087).
As to claim 5, Kitayama teaches that the polymer may be formed in organic solvent (para. 0106).

Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0272722 (“Nakafuji”).
As to claim 4, Nakafuji teaches a composition for a film comprising a polymer (abstract), where such polymers may contain structural units I-5 or I-7 (para. 0071), which incorporate structural unit (1-2) where n is 0. Nakafuji further teaches a crosslinking agent that may be an epoxy (para. 0106) that increases hardness, thus a curable (hardenable) compound. 
Nakafuji does not exemplify a compound having both the structural unit (1-2) and a structural unit of formula (2) where X is formula (2-1). However, Nakafuji does generally teach the formation of the polymers by condensation of halo and hydroxyl functional monomers to form ether groups, and exemplifies a small set of dihalo monomers including M-6 
    PNG
    media_image1.png
    57
    165
    media_image1.png
    Greyscale
, which would produce a resin having a unit of structural unit 1-2 where n is 0. While the second structural unit (2) is not exemplified, Nakafuji teaches the dihydroxy units used in formation of the structure may include the following unit

    PNG
    media_image2.png
    111
    179
    media_image2.png
    Greyscale
to improve solubility (para. 0085). The formation of a resin with this structure and the M-6 monomer would result in a structure of formula (2) where A1 and A2 are –O-, X is formula (2-1) where R6 and R7 are single bonds, a and b are 0, y is 1, Q and Z are single bonds, L is formula L1 where Rc is a 12-member monocyclic alicyclic hydrocarbon group. Given that such polymers meet the general formula of Nakafuji (abstract), the use of the alicyclic monomer hydrocarbon in conjunction with pyrimidinyl halo monomer M-6 to form the recited resin is an obvious modification of the disclosed exemplary monomers taught by Nakafuji, especially suggested by Nakafuji to increase solubility.
Nakafuji teaches that the crosslinking agent (curable compound) may be combinations, including epoxy compound (paras. 0107, 0109), but also phenolic and amine compounds and thus the use of epoxy compounds in combination with phenolic and amine compounds, thus auxiliary curing agent is an obvious substitution suggested by Nakafuji. 
As to claims 7 and 8, Nakafuji teaches forming a film on a substrate by applying the composition to a substrate, and heating (paras. 0138, 0139) to crosslink (cure) the film (para. 0133), thus a cured product as required by claim 7, and a laminate of a substrate and cured product layer formed on the substrate as required by claim 8.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0123542 (“Kitayama”) as applied to claim 1, further in view of US 3,981,832 (“Godfried”).
As to claim 6, Kitayama does not discuss moldings. However, Kitayama teaches that the polyamine may be used for hardening epoxy resins (para. 0091). Moreover, it is well known that cured epoxy resin compositions with amines may be used for moldings, from Godfried, 1:10-18. It would therefore be an obvious modification to use the polyamine in a molding composition with epoxy resin, as Godfried teaches such a use for cured epoxy resins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764